While it is true that the confirmation of a sale under an order of Court is within the discretion of the Court making the order, still that discretion *Page 343 
is not an arbitrary or capricious one, but it is one which must be exercised in accordance with settled legal principles. If it appears that it has not been so exercised, the error may be corrected as for an abuse of discretion, which does not necessarily imply any improper motive or intentional wrong, but merely that the exercise of the discretion was, under the circumstances, manifestly contrary to reason and justice, or the settled principles of law, or the practice of the Court.
The policy of the law is to sustain judicial sales, when fairly made. Under our decisions, when the auctioneer's hammer falls at such a sale, and the bid thereby accepted has been entered in the book, which the officer making the sale is required by law to keep, a valid contract is made. The purchaser thereby makes himself a party to the cause, and may, except when there is fraud, misrepresentation, mistake, or other circumstances of unfairness in the sale, or a defect in the title, be compelled, by the order of the Court, to perform his contract. Justice to the bidder requires that, in the absence of any such circumstances, he should have the benefit of his contract. It should be mutual. Any other course would make the rights of the purchasers at such sales so uncertain that it would tend to discourage bidding at them, a result so much more injurious in its consequences that it overbalances the possible injury resulting in a few isolated cases by a firm adherence to settled principles.
The only facts worthy of consideration in this case are that Mrs. Farrow was absent when the land was sold to Mr. Cox, and the alleged inadequacy of the price. There is no intimation of any other reasonable ground for refusing to confirm the sale. The testimony shows that Mrs. Farrow, being tired of standing around the place where the sales were being conducted, went to the office of the probate judge, — some forty yards distant, — where she could be more comfortable, while waiting for the sale in *Page 344 
this case. Her attorney, her brother, her son, and her son-in-law were all present at the sales. It does not appear that she requested either of them to bid for her, or that she had even told either of them of her intention to bid or the amount she intended to bid, or that either of them was told to ask that the sale be delayed until she could be summoned, or that she or any one else notified the probate judge of her absence. She reached the place of sale just as the crier was knocking down the land to Mr. Cox, and, inferably from the testimony, before it was knocked down to him; yet she made no bid, nor did she inquire at what bid the land was being sold, nor does it appear that she did not know. Her brother and son were with her when she reached the place of sale. Either of them by bidding for her, or by inquiry as to the amount of the bid then being accepted (if she did not know it) could have arrested further proceedings. Would the Court characterize such conduct on the part of any other intending bidder as other than negligent? If so, it presents no ground for relief. The probate judge bases his conclusion, to some extent, at least, upon the ignorance and inexperience of Mrs. Farrow and her son. But he considers them sufficiently intelligent and experienced in business affairs to appoint the one administratrix of her husband's estate, and the other guardianad litem for his infant children. But public policy forbids the recognition of such an excuse, unless some advantage was taken of it.
As to the inadequacy of price: The rule is well settled that mere inadequacy of price, unaccompanied by other circumstances which should invoke the exercise of the Court's discretion, is not sufficient, unless, perhaps, it is so great as to raise a presumption of fraud or to shock the conscience of the Court. Inadequacy of price coupled with other circumstances tending to cause it, or with any unfairness or impropriety in the sale, may be sufficient, even though neither, standing alone, would be. But the accompanying *Page 345 
circumstances should be such as would of itself tend to call for the exercise of the Court's discretion. Certainly the mere negligence of an intending bidder would have no such effect. It cannot be said that the price is so grossly inadequate as to raise a presumption of fraud or shock the conscience of the Court. Only one person has made an actual offer to pay more than the bid accepted, and he is the principal unsecured creditor, whose offer of $2,000 would probably be paid, in part, at least, by his debt, upon which, presumably, he would otherwise get nothing.
If the mere fact that some one can be found, after a sale has been fairly made, who offers more, — even double what the land brought at the sale, — is held to be sufficient ground to refuse confirmation, the position of a purchaser at such sales is indeed precarious.
The foregoing views are supported by the following cases: Young v. Teague, Bail. Eq. 13; Ex parte Alexander,35 S.C. 416, 14 S.E. 854; Ex parte Cooley, 69 S.C. 154,48 S.E. 92.
I think the judgment of the Circuit Court should be affirmed.
MR. CHIEF JUSTICE JONES concurs.
The petition for rehearing in the case was refused in the order refusing a similar petition in Hutchinson
v. Turner, ante — filed April 5, 1911. *Page 346